                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 18-cr-00288-PJH-1
                                  8                      Plaintiff,

                                  9                v.                                    ORDER DENYING MOTION TO
                                                                                         SUPPRESS
                                  10     MANUEL HERNANDEZ BECERRIL,
                                                                                         Re: Dkt. No. 16
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 9, 2019, this matter came on for hearing on the motion of represented
                                  15   defendant Manuel Hernandez Becerril to suppress all evidence seized during a search
                                  16   executed on April 17, 2018, pursuant to a search warrant issued by a magistrate judge on
                                  17   April 5, 2018. Dkt. no. 16. For the reasons stated at the hearing and set forth below, the
                                  18   motion to suppress is DENIED.
                                  19          Defendant challenges the sufficiency of the probable cause affidavit on two
                                  20   grounds: (1) the affiant set forth only conclusory statements in a bare bones affidavit that
                                  21   failed to support an inference that defendant kept stolen mail in his home or cars; and
                                  22   (2) the affidavit did not describe the items to be seized with sufficient particularity, thereby
                                  23   permitting the searching agents to go on a fishing expedition. Having reviewed the
                                  24   record, the court determines that the search warrant affidavit sets forth a sufficient basis
                                  25   to find probable cause to believe that evidence of a crime would be found in the locations
                                  26   to be searched.
                                  27          1.        Conclusory Statements
                                  28          Defendant argues that the search warrant is invalid because conclusory
                                  1    statements by the affiant, unsupported by underlying facts, cannot be used to establish

                                  2    probable cause. Mot. at 5. See Illinois v. Gates, 462 U.S. 213, 239 (1983) (“Sufficient

                                  3    information must be presented to the magistrate to allow that official to determine

                                  4    probable cause; his action cannot be a mere ratification of the bare conclusions of

                                  5    others.”). Defendant contends that SA Maloof’s affidavit failed to aver any information

                                  6    from any sources or law enforcement surveillance to specifically support the expressed

                                  7    belief that defendant used his family home and vehicles to store goods and cash. Mot. at

                                  8    3. However, the affidavit underlying the search warrant provides specific facts about 11

                                  9    certificates issued to other Costco customers that defendant redeemed, and refers to

                                  10   video footage showing defendant redeeming the certificate or exiting a Costco after the

                                  11   certificate was redeemed, with defendant seen at least three times on surveillance video

                                  12   wearing his postal uniform. With these factual details, the affidavit does not amount to a
Northern District of California
 United States District Court




                                  13   “bare bones” affidavit as defendant suggests.

                                  14          To establish a nexus between defendant’s criminal activity and the locations to be

                                  15   searched, SA Maloof’s affidavit provides sufficient facts to support a reasonable inference

                                  16   that evidence of the mail theft would be found in defendant’s home, in his cars, or on his

                                  17   person or his wife’s person. SA Maloof conducted visual surveillance to corroborate the

                                  18   DMV records showing that the 2007 Pontiac and the 2012 Chrysler van were registered

                                  19   to defendant at the address listed as his residence in a law enforcement report and his

                                  20   Costco and personnel records. Defendant was also captured on surveillance video twice

                                  21   using another Costco customer’s Cash Card at a Costco gas station to pump gas into the

                                  22   Pontiac that is registered to defendant. Maloof Aff. ¶ 41. Based on the nature of the

                                  23   crime, that is, stealing reward certificates and redeeming their value at Costco, it is

                                  24   reasonable to infer that evidence of the crime would be found in those locations to be

                                  25   searched, particularly in light of SA Maloof’s opinion based on 16 years in federal law

                                  26   enforcement that mail thieves will generally store the stolen mail in their personal vehicles

                                  27   and/or at their residence, and that mail thieves commonly carry and transport the fruits

                                  28   and instrumentalities of their crimes in their vehicles. This inference is also supported by
                                                                                     2
                                  1    common sense, given that defendant would not likely store the stolen mail at his place of

                                  2    work, where he stole the Costco certificates in the first place. See United States v.

                                  3    Garza, 980 F.2d 546, 551 (9th Cir. 1992) (“[b]ased on the nature of the evidence and the

                                  4    type of offense, a magistrate may draw reasonable inferences about where evidence is

                                  5    likely to be kept,” recognizing that in the case of drug dealers, evidence is likely to be

                                  6    found where the dealers live) (citations and internal marks omitted).

                                  7           To the extent that defendant challenges the inference that any evidence of the

                                  8    crimes would be found in April 2018, after two months had passed since defendant was

                                  9    last observed redeeming stolen reward certificates, it was reasonable to infer that

                                  10   evidence of mail theft would still be found in light of Costco records showing that in some

                                  11   instances, defendant redeemed stolen certificates two to three months after Costco

                                  12   mailed them to the victims. Maloof Aff. ¶¶ 32-33, 35, 42. Furthermore, the information in
Northern District of California
 United States District Court




                                  13   the search warrant affidavit was not rendered stale by the two-month delay due to the

                                  14   continuous nature of the criminal activity. See United States v. Landis, 726 F.2d 540,

                                  15   542 (9th Cir. 1984) (“The continuous nature of the activity diminishes the significance of

                                  16   the time lag between the acts described in the affidavit and presentation of the affidavit to

                                  17   the magistrate.”).

                                  18          The court determines that the information in the affidavit provided a substantial

                                  19   basis for the magistrate judge to find probable cause to issue the search warrant.

                                  20          2.     General Rummaging

                                  21          Defendant further argues that the search warrant allowed for general rummaging

                                  22   of an unlimited array of items to identify the persons associated with the property and

                                  23   vehicles to be searched, by describing the “items to be searched” as “including, but not

                                  24   limited to, personal property and documents used by persons as means of identification.”

                                  25   Mot. at 8 (citing Search Warrant, Attachment B ¶ 1). “While a search warrant must

                                  26   describe items to be seized with particularity sufficient to prevent ‘a general, exploratory

                                  27   rummaging in a person's belongings,’ Coolidge v. New Hampshire, 403 U.S. 443, 467

                                  28   (1971) (plurality), it need only be reasonably specific, rather than elaborately detailed,
                                                                                     3
                                  1    and the specificity required varies depending on the circumstances of the case and the

                                  2    type of items involved.” United States v. Rude, 88 F.3d 1538, 1551 (9th Cir.), as

                                  3    amended on denial of reh’g (9th Cir. Sept. 10, 1996) (internal citations and marks

                                  4    omitted). Defendant argues that the phrase “including but not limited to” indicates that

                                  5    the search warrant was not tailored to ensure that the search would not be a pretext to

                                  6    rummage through defendant’s property, noting that the items seized included gift cards

                                  7    that rightfully belonged to defendant and his wife. Mot. at 9 (citing United States v.

                                  8    Bridges, 344 F.3d 1010, 1018 (9th Cir. 2003) (criticizing warrant that authorized seizure

                                  9    of all records relating to clients or victims “including but not limited to” the ones listed on

                                  10   the warrant)). Unlike the warrant issued in Bridges which failed to specify what crimes

                                  11   were being investigated, SA Maloof’s affidavit contained specific allegations of

                                  12   defendant’s criminal activity that served to limit the scope of the warrant. See Bridges,
Northern District of California
 United States District Court




                                  13   344 F.3d at 1018-19. Furthermore, the provision of Attachment B ¶ 1 using the term

                                  14   “including, but not limited to” sufficiently limits the scope of the seizure to records that

                                  15   identify the owners or others associated with the property and vehicles listed in

                                  16   Attachment A, which sets forth a finite list of locations to be searched. See United States

                                  17   v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986) (“Warrants which describe generic

                                  18   categories of items are not necessarily invalid if a more precise description of the items

                                  19   subject to seizure is not possible.”).

                                  20          Defendant’s contention that the search warrant does not describe the items to be

                                  21   searched with sufficient particularity is belied by the specificity of the factual assertions

                                  22   and the weight of SA Maloof’s expert opinions based on his law enforcement experience

                                  23   to establish a fair probability that evidence of a crime would be found in the locations to

                                  24   be searched, that is, defendant’s home, his vehicles and on his and his wife’s person. By

                                  25   stating facts showing that defendant stole Costco reward certificates from the mail and

                                  26   redeemed certificates issued to other Costco members under his own account, and that

                                  27   defendant’s wife redeemed other Costco members’ rewards three separate times in

                                  28   August and November 2017, the affidavit establishes a fair probability that defendant
                                                                                      4
                                  1    committed mail theft and that evidence would be found in defendant’s home, in his cars

                                  2    or on his or his wife’s person. Accordingly, the search warrant set out limits for what

                                  3    kinds of property could be seized, particularly property purchased with stolen Costco

                                  4    reward certificates as well as Costco reward certificates and gift cards “without proof of

                                  5    legitimate ownership.” Search Warrant, Attachment B. See United States v. Lacy, 119

                                  6    F.3d 742, 746 (9th Cir. 1997) (“this type of generic classification is acceptable ‘when a

                                  7    more precise description is not possible’”). The search warrant sufficiently specified the

                                  8    items subject to seizure and limited the scope to items that were related to the specific

                                  9    criminal activity under investigation.

                                  10          Defendant further argues that if the court finds that the search warrant was not

                                  11   supported by probable cause, the good faith exception to the exclusionary rule under

                                  12   United States v. Leon, 468 U.S. 897 (1984), should not be applied because SA Maloof
Northern District of California
 United States District Court




                                  13   knowingly used misleading information in the affidavit to deceive the magistrate judge.

                                  14   Mot. at 6 (citing Maloof Aff. ¶ 51). Defendant’s argument misreads the probable cause

                                  15   affidavit: SA Maloof did not aver that defendant actually purchased electronics and luxury

                                  16   items with the stolen Costco certificates, but explained why stolen items such as those

                                  17   would likely be stored at the thief’s residence. SA Maloof also opined that individuals

                                  18   who steal from the mail would store items with low resale value, such as gift cards, for

                                  19   long periods, and that the contents of stolen mail are generally stored in the thief’s

                                  20   personal vehicles and/or residence. While defendant has not demonstrated that the

                                  21   affidavit contained knowingly false or misleading statements, the court does not reach the

                                  22   question of applying the good faith exception because the court determines that the

                                  23   affidavit provided a substantial basis for the magistrate judge to find probable cause to

                                  24   issue the search warrant. The motion to suppress is DENIED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 10, 2019

                                  27                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
                                                                                     5
